Title: To John Adams from C. W. F. Dumas, 14 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
La Haie 14e. avril 1781

Quoique je n’aie encore vu personne, je prends néanmoins la plume, pour avoir l’honneur de vous dire, qu’après y avoir bien murement pensé depuis que nous nous sommes quittés, il me semble que vous ne pourrez vous passer, pour éviter tout blâme et inimitié, lorsque vous viendrez ici pour la démarche en question, de faire votre premiere visite chez M. l’A—— de F—— afin de lui donner connoissance verbale de votre derniere Commission et Lres. de Cr——, et de la nécessité indispensable où vous vous trouvez d’en donner connoissance directe et immediate à ceux à qui elles s’adressent. Ainsi, sans soumettre la démarche même et son détail essentiel à d’autre vue et détermination que la vôtre seule, vous conserverez l’amitié et les bons offices personnels (qu’il faut bien distinguer des Ministeriels, pour lesquels il faudroit un Ordre de sa Cour), que pourra vous rendre la seule personne qui soit dans le cas, pour le présent, de les avouer et témoigner hautement. Au lieu que l’omission de cette politesse diplomatique, et l’aveu froid qui s’ensuivroit immanquablement vis-à-vis de ceux ici, qui déferent de plus en plus aux avis de l’A——, qu’on n’a aucune connoissance de votre mission, &c. feroit sûrement un effet plus ou moins nuisible et mortifiant, en détruisant, ou du moins reculant pour longtemps, ce que nous voulons avancer. Voilà, Monsieur, ce que je crois devoir vous conseiller positivement, tant pour votre agrément personnel dans la suite, que pour le bien de la chose, comme une chose qui ne sauroit être d’aucune mauvaise conséquence, ni, ce que vous appellez a precedent.
On me mande de Paris: “Nous allons vous envoyer une Escadre au Texel. Elle sera bien commandée. Nous commençons à espérer, que les 5 Vx. de Ligne et les 2 m. hommes que nous envoyons au Cap, y arriveront avant Johnston, qui d’ailleurs n’est pas de force à se mesurer avec nos 5 Vx.
J’ai l’honneur d’être avec un très-grand respect, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

